—Judgment, Supreme Court, New York County (Mary McGowan Davis, J.), rendered October 14, 1998, convicting defendant, after a jury trial, of auto stripping in the second degree, petit larceny, criminal possession of stolen property in the fifth degree and resisting arrest, and sentencing him, as a second felony offender, to a term of 2 to 4 years concurrent with three concurrent terms of 1 year, unanimously affirmed.
Contrary to defendant’s argument, the verdict convicting him of auto stripping was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility. The element of intent to destroy or deface a part of a vehicle was satisfied by ample evidence, including the extensive damage to the door lock on the complainant’s car, which permitted the jury to infer that defendant intended the natural consequences of his acts.
*179The court properly declined to dismiss the auto stripping count, the only remedy ultimately requested by defendant, as a sanction for the inadvertent loss of photographs depicting the damage to the car. The court properly found that there was no prejudice to defendant, particularly because the People provided new photographs along with credible testimony that the substitute photographs depicted the same condition as the lost photographs. To the extent that defendant argues on appeal that the court should have imposed some unspecified alternative sanction, that argument is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would similarly reject it. Concur — Rosenberger, J. P., Williams, Tom and Andrias, JJ.